Citation Nr: 1517155	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  04-28 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected Type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Counsel



INTRODUCTION

The Veteran served on active duty from October 1969 to August 1971. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The matter was remanded by the Board to the RO via the Appeals Management Center (AMC) in October 2011 for additional development of the record, including obtaining relevant treatment records, obtaining Social Security Administration (SSA) records and obtaining VA examination and medical opinion.  After completion of this development, the case was returned to the Board, and in a decision dated October 2012, the Board denied the Veteran's service connection claim.  The Veteran subsequently appealed the denial, and in a May 2013 order, the Court of Appeals for Veterans' Claims (Court) granted a Joint Motion by the parties, thus vacating the October 2012 decision as to this issue and remanding the matter back to the Board for further action consistent with the Joint Motion.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As discussed above, the Veteran's service connection claim involves a JMR dated May 2013.  Initially, the JMR noted that the Veteran is service-connected for peripheral vascular disease of the lower extremities, coronary artery disease status-post angioplasty, peripheral neuropathy of the upper and lower extremities, diabetic retinopathy, and erectile dysfunction, all of which are secondary to his service-connected diabetes mellitus.  The JMR raised concern with the Board's reliance on a VA medical opinion that did not sufficiently address the issue of whether the Veteran's hypertension is aggravated by these disabilities.  In this regard, the JMR noted that the Veteran was afforded a VA examination for his hypertension in October 2011.  At that time, the claims folder was not available, and the VA examiner could therefore not provide an opinion as to the etiology of the Veteran's hypertension.  In a November 2011 addendum, the same examiner opined that the Veteran's hypertension was not proximately due to or aggravated by his diabetes.  With regard to whether the peripheral vascular disease, coronary artery disease status-post angioplasty, peripheral neuropathy of the upper and lower extremities, diabetic retinopathy, and erectile dysfunction aggravated the Veteran's hypertension, the examiner responded "NO."  However, in the opinion section of the November 2011 addendum opinion, the examiner only provided a rationale as to why a secondary nexus based on aggravation to diabetes was not present.  The examiner did not provide a rationale as to the negative response that any or all of the other service-connected disabilities did not aggravate the Veteran's hypertension.  As such, the VA opinion was inadequate for evaluation purposes, and remand was warranted for clarification as to the November 2011 finding that the Veteran's service-connected disabilities (other than diabetes) did not aggravate his hypertension.  

Pertinently, a review of the record reveals that there is no other evidence currently associated with the Veteran's VA claims folder that offers an opinion with sufficient rationale as to whether the Veteran's hypertension is aggravated by his peripheral vascular disease, coronary artery disease status-post angioplasty, peripheral neuropathy of the upper and lower extremities, diabetic retinopathy, and/or erectile dysfunction.  In light of the foregoing, to include the findings of the May 2013 JMR, the Board is of the opinion that a medical opinion to determine such is warranted.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2014) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claims folder to a physician in order to determine the etiology of the Veteran's hypertension.  The physician must review the claims file and must note that review in the report.  If, but only if, an additional examination is deemed essential, then such examination should be scheduled.
The physician is asked to express an opinion as to the following:

a. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension is related to his active military service.

b. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension is either (1) caused or (2) aggravated (i.e., permanently worsened beyond the normal progression of the disability) by his service-connected disabilities, either individually or in concert.  Those service-connected disabilities include the following: diabetes mellitus, peripheral vascular disease, coronary artery disease status-post angioplasty, peripheral neuropathy of the upper and lower extremities, diabetic retinopathy, and/or erectile dysfunction.  If the examiner finds that the hypertension is aggravated by any of these disabilities, then he/she should quantify the degree of aggravation, if possible.

The examiner should indicate in his/her report that the claims file was reviewed.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
   
2. When the development requested has been completed,             the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




